Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Adrian Marion Smith appeals from the district court’s order accepting the recommendation of the magistrate judge and dismissing without prejudice and for lack of jurisdiction his civil action filed against Bridgestone Firestone Tire Company, Ford. Motor Company, and Donnie Howard. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Smith v. Bridgestone Fire*875stone Tire Co., No. 1:08-cv-03049-MBS, 2009 WL 425936 (D.S.C. filed Feb. 18, 2009; entered Feb. 19, 2009). We deny Smith’s motion for transcripts at government expense and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.